                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A         § CIVIL ACTION 6:20-CV-1163-ADA
BRAZOS LICENSING AND                §
DEVELOPMENT,                        §
                                    §
       Plaintiff,                   §
                                    § PATENT CASE
v.                                  §
                                    §
SALESFORCE.COM, INC.,               §
                                    §
       Defendant.                   § JURY TRIAL DEMANDED



     RESPONSE OPPOSING DEFENDANT’S RULE 12(b)(6) MOTION TO DISMISS
       There is no merit to Salesforce.com Inc.’s (“Salesforce”) allegation that the Complaint filed

by WSOU Investments, LLC (“WSOU”) fails to state a plausible claim for direct infringement of

U.S. Patent No. 7,551,731 (“the ’731 patent”). Salesforce’s flawed arguments regarding direct

infringement are based on unstated and premature claim construction positions and on factual

disputes that require further discovery. As explained further below, dismissal is unwarranted where

the Court has yet to resolve these alleged claim construction issues and factual disputes.

       There is also no merit to Salesforce’s motion to dismiss WSOU’s indirect infringement

claims. First, WSOU need not allege “pre-suit knowledge,” as Salesforce erroneously insists,

because WSOU’s indirect-infringement claims seek damages only for post-suit indirect

infringement. Second, WSOU’s detailed allegations are more than sufficient to allege (a) the

specific intent required for induced infringement and (b) a substantial non-infringing use required

for contributory infringement. The complaints in the cases on which Salesforce relies bear no

resemblance to WSOU’s detailed complaint. Defendant’s motion should be denied.

                                          ARGUMENT
I.     Legal Standard

       In the Fifth Circuit, motions to dismiss under Rule 12(b)(6) are “viewed with disfavor and

are rarely granted.” Lormand v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009). A claim

cannot be dismissed under Rule 12(b)(6) unless the plaintiff “would not be entitled to relief under

any set of facts or any possible theory that [it] could prove consistent with the allegations in the

complaint.” Muhammad v. Dallas Cnty. Cmty. Supervision & Corrs. Dep't, 479 F.3d 377, 380 (5th

Cir. 2007) (citing Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999)); Altman, 2012 WL

4033336, at *1. In other words, it must appear beyond doubt that the plaintiff can prove no set of
facts in support of their claim entitling them to relief. Griffith v. Kroger Co., No. 9:05-CV-76-TH,

2008 WL 11347989, at *2 (E.D. Tex. Mar. 7, 2008) (citing Conley v, Gibson, 355 U.S. 41, 45–46

(1957)); see also ESW Holdings, Inc. v. Roku, Inc., 6:19-CV-00044-ADA, 2019 WL 10303653, at

*1–2 (W.D. Tex. May 13, 2019).


                                                 1
       Pursuant to Federal Rule of Civil Procedure 12(b)(6), a claim has “facial plausibility” and

must not be dismissed “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (internal citations omitted). “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s] factual

allegations in the complaint as true and construe[s] the pleadings in the light most favorable to the

nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir.

2008). Dismissal under Rule 12(b)(6) is inappropriate where fact discovery could affect the court’s

analysis. See Slyce Acquisition, 2020 WL 278481, at *6 (denying Rule 12(b)(6) motion because

fact discovery could affect the court’s § 101 analysis).
II.    WSOU alleges a plausible claim for direct infringement
       A.      Defendants’ arguments regarding the “caller ID” claim element is improper

       Salesforce argues that the Complaint fails to identify “any step of the asserted method claim

[and] allegations to support any inference that any step of the claimed method is performed.” Dkt.

20 at 5. The Federal Circuit, however, has clarified the Iqbal / Twombly pleading standard for

direct infringement in Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d 1256 (Fed. Cir. 2018).

In Disc Disease, the Federal Circuit found the plaintiff’s allegations sufficient because the
complaint specifically identified the three accused products and alleged that the accused products

met “each and every element of at least one claim” of the asserted patents, either literally or

equivalently. 888 F.3d at 1260. Similarly here, WSOU has identified an accused product (see e.g.,

Dkt. 1 at 3, ¶4) and alleged that “each and every element of at least claim 1 of the ‘731 Patent is

found in the Accused Products.” Id. at 17, ¶29. WSOU has also alleged that “Salesforce continues

to directly infringe at least one claim of the ‘731 Patent, literally or under the doctrine of

equivalents, by making, using, selling, offering for sale, importing, and/or distributing the Accused

Products in the United States, including within this judicial district, without the authority of

Brazos.” Id., ¶30. Therefore, WSOU’s similarly pled complaint, as the plaintiff’s complaint in

                                                 2
Disc Disease, is more than sufficient to survive Defendant’s motion to dismiss. Disc Disease, 888

F.3d at 1260; see also Encoditech, LLC v. Citizen Watch Co. of Am., Inc., SA-18-CV-1335-XR,

2019 WL 2601347, at *4 (W.D. Tex. June 25, 2019).

       Salesforce also wrongly asserts that WSOU “must further allege how the screenshots meet

the text of the exemplary claim in order to lay out sufficient factual allegations which might permit

the Court to find that the Iqbal/Twombly standard is met.” Dkt. 20 at 5-6 (quoting Chapterhouse,

LLC v. Shopify, Inc., No. 2:18-CV-00300-JRG, 2018 WL 6981828, at *2 (E.D. Tex. Dec. 11,

2018)). Salesforce’s reliance on Chapterhouse is misplaced. Notably, in Chapterhouse, Judge

Gilstrap deviated from Disc Disease making clear that his ruling was limited to the particular facts,

noting that “both more claims and more complicated patents than those at issue in Disc Disease.”

Chapterhouse, 2018 WL 6981828, at *2. Chapterhouse dealt with four patents and thirteen

independent claims whereas Disc Disease dealt with one patent and three independent claims. Id.

Here, the single patent (the ’731 patent) has just four independent claims and the situation is more

similar to Disc Disease’s single patent. Nor has Salesforce made any showing that the ’731 patent

is “more complicated” than what is at issue in Disc Disease. Thus, the Disc Disease standard

should govern.

       Even if Salesforce had made a showing that the case is analogous to Chapterhouse, both

this Court and the District of Delaware have applied Disc Disease independent of the number of

claims of the complexity of the asserted patents. Encoditech, 2019 WL 2601347, at *4 (quoting

Encoditech, LLC v. Qardio, Inc., C.A. No. 1:18-864, 2019 WL 2526725 (D. Del. June 19, 2019))

(“The [District of Delaware] found that Encoditech has thus ‘met the relatively low threshold for

stating a claim of direct infringement set forth by the Federal Circuit in Disc Disease ....’ Here, the

Court reaches the same conclusion, as Encoditech has alleged all claim elements and has cleared

the low Disc Disease bar.”). Thus, Salesforce should not attempt to carve out an exception to the

general Disc Disease standard when this Court does not follow the type of analysis followed in

Chaptherhouse.



                                                  3
       B.      Salesforce’s “alternate caller ID” argument is an improper and premature
               claim construction issue.

       Salesforce argues that the Complaint lacks any support for the assertion that the Accused

Instrumentality (Salesforce Communities) “performs a method for displaying alternative caller ID

information.” See Dkt. 20 at 5; see also id. at 2-3. But the claims do not reference “alternate caller

ID information” or even the subphrase “caller ID.” Accordingly, Salesforce is arguing a tacit claim

construction position at the pleading stage. Salesforce’s reliance on such a tacit claim construction

argument is generally “inappropriate to resolve a claim construction dispute on a motion to dismiss

for failure to state a claim of infringement[.]” Regents of Univ. of Michigan v. Leica Microsystems
Inc., 19 CV-07470-LHK, 2020 WL 2084891, at *6 (N.D. Cal. Apr. 30, 2020); Slyce Acquisition

Inc. v. Syte-Visual Conception Ltd., W-19-CV-00257-ADA, 2020 WL 278481, at *5 (W.D. Tex.

Jan. 10, 2020). To the extent Salesforce is relying upon a factual dispute regarding the functionality

of the accused products, Salesforce has not produced evidence sufficient to evaluate its conclusory

allegations, and therefore Salesforce’s motion should be denied to allow proper discovery of the

issue. Regardless, as Salesforce’s premature claim construction and fact arguments demonstrate,

Salesforce has been placed on notice as to the claims.
       C.      Salesforce’s “joint infringement” challenge is improper and/or premature

       In its Motion, Salesforce asserts that joint infringement is the only theory of recovery

allowed under claim 1 of the ‘731 patent and that WSOU has failed to plead joint infringement.

See Dkt. 20 at 6-7. Salesforce tacitly construes claim 1 to its benefit and then contends that more

than one entity is required to perform the steps of method claim 1. Thus, although styled as a

12(b)(6) motion, Salesforce effectively asks this Court, first, to adopt their own interpretation of

claim 1 and, second, to rule on the merits of WSOU’s infringement claims.

       Tellingly, Salesforce fails to link the alleged “third parties” with actual steps of method

claim 1. Contrary to Salesforce’s suggestion, the language of claim 1 can be construed so the claim

is performed by a single actor. The three steps of claim 1 of the ’731 patent merely reference

“entering a command …,” “looking up …” and “using the at least of an alternate caller name, an


                                                  4
alternate caller number and an alternate caller message …” None of the steps refer to specific

entities that perform each of these steps. Salesforce’s reliance on this Court’s De La Vega opinion

is inapposite. Dkt. 20 at 7 (quoting De La Vega v. Microsoft Corp., No. 19-1612, 2020 WL

3528411, at *4 (W.D. Tex. Feb. 11, 2020)). In De La Vega, this Court identified method steps that

require three separate actors, two of which were defendants Google and Microsoft. Here,

Salesforce does not link its allegations of third-party action to any steps in the method claim. Nor

do the claims require “separate actors” as in De La Vega.

       Even if Salesforce had attempted to link third party actions to specific method steps,

dismissal based on alleged joint infringement would still be premature, as the Court has yet to

construe the claims. See H-W Tech., L.C. v. Apple, Inc., 3:11-CV-651-G, 2013 WL 12124025, at

*5 (N.D. Tex. May 28, 2013) (denying dismissal when the procedurally “no claim construction

ruling has issued and, therefore, dismissal is premature”).

                                               ***

       Therefore, Salesforce’s motion fails at least because (i) the Complaint alleges a plausible

claim for direct infringement under Disc Disease, 888 F.3d at 1260; see also Encoditech, LL, 2019

WL 2601347, at *4, (ii) Salesforce’s arguments are based improperly on unstated and premature

claim construction arguments regarding “alternate caller ID”; and (iii) Salesforce’s “joint

infringement” challenge is both improper and premature.
III.   WSOU alleges a plausible claim for indirect infringement
       A.      WSOU need not allege “pre-suit knowledge” to support an indirect
               infringement claim that (a) accrued during litigation and (b) seeks only post-
               suit damages.

       WSOU need not allege “pre-suit knowledge” to support an indirect infringement claim that

accrued during litigation and seeks only post-suit damages. The Federal Circuit has never held that

a cause of action for indirect infringement must be based on “pre-suit” knowledge or that a party

is barred from asserting an indirect infringement claim seeking only post-suit damages. To the

contrary, the Federal Circuit has repeatedly recognized that a party “may seek to pursue claims



                                                 5
that accrue during the pendency of a lawsuit[.]” See e.g., Aspex Eyewear, Inc. v. Marchon

Eyewear, Inc., 672 F.3d 1335, 1345 (Fed.Cir.2012) (emphasis added). Indirect infringement is a

cause of action. As a cause of action, it may accrue during the pendency of a lawsuit, and if it does,

a plaintiff should be allowed to pursue it. Id. To hold otherwise is to ignore clear Federal Circuit

precedent. See id.

       While some district court opinions have erroneously embraced the “pre-suit knowledge

rule,” there are compelling reasons to reject it. To the extent this Court considers its decisions in

Castlemorton Wireless, LLC v. Bose Corp., No. 6:20-CV-00029-ADA, 2020 WL 6578418 (W.D.

Tex. July 22, 2020) or Parus Holdings Inc. v. Apple Inc., No. 6:19-cv-432, D.I. 54 (W.D. Tex.

Feb. 20, 2020) to embrace the “pre-suit knowledge rule,” WSOU respectfully urges this Court to

reconsider.

       The most compelling and basic reason to reject the “pre-suit knowledge rule” is the

well-established rule, stated above, that a party “may seek to pursue claims that accrue during the

pendency of a lawsuit[.]” Id. The “pre-suit knowledge rule” (erroneously accepted only by some

district courts) violates this well-established rule (repeatedly recognized by higher courts).

       Salesforce relies, in part, on Aguirre v. Powerchute Sports, LLC, No. SA-10-CV-0702 XR,

2011 WL 2471299, at *3 (W.D. Tex. June 17, 2011), but Aguirre relies on a Delaware case
                                                                   1
(Xpoint) that has since been rejected by several Delaware courts. In Walker Digital, for example,

the Court stated:
       The court acknowledges that this result is inconsistent with its prior decisions in
       Xpoint Techs. v. Microsoft Corp., 730 F.Supp.2d 349 (D.Del.2010), and EON Corp.
       IP Holdings LLC v. FLO TV Inc., 802 F.Supp.2d 527 (D. Del. 2011). Given the
       ease of amendment, the limitation of damages to post knowledge conduct, and in
       the interests of judicial economy, the court finds that the better reasoning is to allow
       a complaint that satisfies Rule 8 to proceed to discovery rather than dismissing it
       for lack of pre-filing knowledge when, by the time the motion to dismiss has been


1   Delaware courts are split on whether a defendant’s knowledge of infringement must come from
    some source other than the original complaint to support a claim for indirect infringement.
    WSOU’s amended complaint correctly states that “[s]everal Delaware courts have since
    rejected” the rule in Aguirre and quotes Delaware authority directly rejecting Aguirre.

                                                  6
       filed, defendant in fact has the requisite knowledge as pled by plaintiff.
Walker Digital, LLC v. Facebook, Inc., 852 F. Supp. 2d at 566. Delaware reached the same

conclusion in IOENGINE, LLC v. PayPal Holdings, Inc., CV 18-452-WCB, 2019 WL 330515, at

*4 (D. Del. Jan. 25, 2019), finding “no purpose that would be served by the formality of requiring

IOENGINE to file an amended complaint in order to be allowed to assert knowledge of the patents

during the period following the filing of the original complaint.” Other courts, including courts in
                                                                                    2
Delaware and the Eastern District of Texas, have reached the same conclusion.
       B.      WSOU adequately alleges intent for induced infringement.
       Salesforce incorrectly characterizes WSOU’s Complaint as offering nothing more than

citations to Salesforce’s promotional materials and a conclusory allegation of inducement. WSOU

alleges significantly more. The Complaint sets out detailed allegations of direct infringement,

identifying the accused products and functionalities. See Complaint, Count One ¶¶ 4-31. The

Complaint further includes screenshots and citations to Salesforce’s online user manuals, which

contain instructions and demonstrations for how to use the accused functionalities in an infringing

manner. Id.

       The Complaint further alleges that Salesforce’s customers directly infringe the patent by

using the Accused Product in accordance with Salesforce’s instructions and that Salesforce

provides customers instructions on how to infringe the patent with its user manuals and advertising.

Id. ¶¶ 32-33. This allegation, coupled with WSOU’s detailed discussion identifying the accused

functionalities in preceding paragraphs of the Complaint and the screenshots of advertisements

and instructions on Salesforce’s website, is more than enough to give rise to a reasonable inference

that Salesforce intended to induce. See Maxell Ltd. v. Apple Inc., 5:19-CV-00036-RWS, 2019 WL

7905455, at *4 (E.D. Tex. Oct. 23, 2019) (“The preceding discussion identifying the accused

2   See also Firstface Co., Ltd. v. Apple, Inc., 2019 WL 1102374, *1-2 (N.D. Cal. 2019); Nalco
    Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1355–57 (Fed. Cir. 2018); Tierra Intelectual
    Borinquen, Inc. v. ASUS Computer International, Inc., 2014 WL 1233040, *2 (E.D. Tex.
    2014); Telecomm Innovations, LLC v. Ricoh Co., 966 F.Supp.2d 390, 393 (D. Del. 2013); E.I
    Du Pont de Nemours & Co. v. Heraeus Holding GmbH, No. 11-773, 2012 WL 4511258, at *6
    (D. Del. Sept. 28, 2012).

                                                 7
functionalities and the screenshots of advertisements and instructions on Apple's website, coupled

with this allegation, are more than enough to give rise to a reasonable inference that Apple intended

to induce infringement.”).

       WSOU’s pleadings are at least as detailed as those the Federal Circuit deemed sufficient

to defeat a motion to dismiss. Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1355 (Fed. Cir. 2018)

(denying motion to dismiss where pleadings alleged defendants inducing actions included

“providing instructions, support, and technical assistance for the use of the [accused

instrumentality].”); see also Script Security Solutions L.L.C. v. Amazon.com, Inc., 170 F. Supp. 3d

928, 936 (E.D. Tex. 2016) (denying a 12(b)(6) motion to dismiss allegations of induced

infringement where “the defendants induced customers to infringe the patents by instructing them

in advertising and promotion to use the accused products in an infringing way”); Canon, Inc. v.

TCL Electronics Holdings Ltd., No. 2:18-CV-00546-JRG, 2020 WL 1478356, *5-*6 (E.D. Tex.

Mar. 25, 2020) (denying motion to dismiss inducing and contributory infringement claims despite

the lack of specifics in how the material the accused infringers disseminated in connection with

the accused product encouraged infringement); Motiva Patents, LLC v. Sony Corp., 408 F. Supp.

3d 819 (E.D. Tex. Sept. 27, 2019) (denying motion to dismiss because complaint contained general

allegations that the end-user’s of the accused software product were the direct infringers and that

the accused infringer through its advertising and instruction manuals encouraged the end user to

use the product in an infringing manner).

       Salesforce’s reliance on Core Wireless Licensing S.A.R.L. v. Apple Inc., No. 6:14-cv-752-

JRG-JDL, 2015 WL 12850550 (E.D. Tex. Jul. 15, 2015) is misplaced. There, the complaint failed

to allege “any facts identifying, even at a basic level, which functionalities of the accused products

are at issue, or how the instructions direct customers to use those products in an infringing

manner[.]” Id. at 4. The Eastern District of Texas refused to apply Core Wireless in Maxell because

the complaint in Maxell – like WSOU’s complaint – “set[] out in detail allegations of direct

infringement, identifying the accused functionalities and accused devices,” included “screen-shots

and descriptions of Apple’s online user manuals and advertisements,” and coupled these

                                                  8
allegations with an allegation that Apple induced its customers to infringe. Maxell, 2019 WL

7905455 at *4. In doing so, Maxell reemphasized the recognition in Core Wireless “that ‘the

provision of instructions by an accused infringer may indicate specific intent to induce

infringement.’” Id. (quoting Core Wireless, 2015 WL 12850550, Slip Op. at *4). Other courts

have adopted similar reasoning to Maxell. 3

        Salesforce’s reliance on Affinity Labs of Texas, LLC v. Blackberry Ltd., No. 13-cv-362,

2014 WL 12551207 (W.D. Tex. Apr. 30, 2014) is likewise misplaced. The complaint at issue in

Affinity did not set out in detail the accused functionality of an accused product, it did not include

screenshots and descriptions of Blackberry’s user manuals and advertisements, and it did not

incorporate by reference detailed infringement contentions containing detailed references to

Blackberry’s user manuals and advertisement. Unlike here, the complaint there contained only a

bald assertion of induced infringement.

        Salesforce cannot reasonably argue that the extraordinary level of detail provided by

WSOU fails to provide sufficient notice as to which functionalities stand accused of infringement

or how Salesforce’s manuals and advertisements—which include detailed instructions for

configuring the accused functionalities to perform in an infringing manner—induce its users to

directly infringe.
        C.      WSOU adequately alleges contributory infringement.
        Salesforce’s argument concerning contributory infringement is similarly defective.

Salesforce relies on Inhale, Inc v. Gravitron, LLC, No. 1-18-CV-762-LY, 2018 WL 7324886

3   See, e.g., Nomadix, Inc. v. Hospitality Core Services LLC, 2015 WL 1525537, *3 (C.D. Cal.
    April 3, 2015) (denying motion to dismiss inducing infringement for allegedly not sufficiently
    pleading intent since the patentee’s allegations that the accused infringer provided instructions
    to use its product in an infringing manner was sufficient); U.S. Water Services, Inc. v.
    Novozymes A/S, 2014 WL 2604997, *4–*6 (W.D. Wis. June 11, 2014) (denying motion to
    dismiss indirect infringement claims in view of allegations that the accused infringers
    “instructed potential customers to buy their product and use it in the same way as plaintiffs’
    patented methods”); Telecomm Innovations, LLC v. Ricoh Co., Ltd., 966 F. Supp. 2d 390, 393–
    94 (D. Del. Aug. 6, 2013) (finding it sufficient that “plaintiff at bar alleges that defendants
    provided technical support and instructions to their customers on how to use products in such
    a way as to infringe the patented invention”).

                                                  9
(W.D. Tex. Dec. 10, 2018), a case involving a complaint with barebones allegations of

infringement 4 that bear no resemblance to WSOU’s complaint.

A well-pled allegation addressed to the lack of substantial non-infringing uses is sufficient to

satisfy the knowledge element of contributory infringement.” Motiva, 408 F. Supp. 3d at 834.

“Requiring [a patentee] to prove that [the accused infringer]’s software component only has a

single use—instead of simply alleging as much—would ‘effectively require[ ] [the patentee to

prove, pre-discovery, the facts necessary to win at trial,’” and the law does not require this. Id. at

836 n.6 (citation omitted). Here, WSOU’s detailed allegations outlining Salesforce’s direct

infringement and identifying examples of infringing features and components of the accused

products, coupled with WSOU’s well-pled allegation addressed to the lack of a substantial non-

infringing use, is more than enough to plausibly claim contributory infringement.

                                          CONCLUSION
        WSOU pleads factual content that allows this Court to draw the reasonable inference that

Salesforce is liable for the misconduct alleged. Salesforce has not shown that WSOU would not

be entitled to relief under any set of facts or any possible theory that it could prove consistent with

the allegations in the Complaint, and its Motion should be denied.

        Although Salesforce’s motion should be denied outright, if the Court is inclined to grant

any part of the motion, WSOU respectfully requests that the Court allow WSOU to amend its

Complaint. Fed. R. Civ. P. 15(a)(2) (providing that leave to amend should be freely given when

justice so requires.).



4   Inhale’s claim for infringement, stated in its entirety: “Upon information and belief, Defendant
    has infringed and continues to infringe ... indirectly through contributory ... infringement, claim
    1 or 2 of the [‘563] Patent by manufacturing, importing, offering for sale, and selling in the
    United States the GRAV Grinder.” Inhale, Inc v. Gravitron, LLC, 1-18-CV-762-LY, 2018 WL
    7324886, at *3 (W.D. Tex. Dec. 10, 2018) (“Beyond this conclusion, Inhale’s complaint lacks
    any factual allegations permitting the court to reasonably infer the GRAV Grinder is a
    component of a patented invention, is especially made for use in infringing the ‘563 Patent,
    and has no substantial non-infringing use.”).


                                                  10
Dated: June 21, 2021   Respectfully submitted,

                       /s/ Ryan S. Loveless
                       James L. Etheridge
                       Texas State Bar No. 24059147
                       Ryan S. Loveless
                       Texas State Bar No. 24036997
                       Travis L. Richins
                       Texas State Bar No. 24061296
                       Brett A. Mangrum
                       Texas State Bar No. 24065671
                       Jeffrey Huang
                       Brian M. Koide
                       ETHERIDGE LAW GROUP, PLLC
                       2600 E. Southlake Blvd., Suite 120 / 324
                       Southlake, Texas 76092
                       Telephone: (817) 470-7249
                       Facsimile: (817) 887-5950
                       Jim@EtheridgeLaw.com
                       Ryan@EtheridgeLaw.com
                       Travis@EtheridgeLaw.com
                       Brett@EtheridgeLaw.com
                       Jhuang@EtheridgeLaw.com
                       Brian@EtheridgeLaw.com

                       Mark D. Siegmund
                       State Bar No. 24117055
                       mark@waltfairpllc.com
                       Law Firm of Walt, Fair PLLC.
                       1508 North Valley Mills Drive
                       Waco, Texas 76710
                       Telephone: (254) 772-6400
                       Facsimile: (254) 772-6432

                       ATTORNEYS FOR PLAINTIFF




                         11
                               CERTIFICATE OF SERVICE

       I certify that the foregoing document was served upon all counsel of record via email in

accordance with the Federal Rules of Civil Procedure on June 21, 2021.

                                           /s/ Ryan S. Loveless
                                           Ryan S. Loveless




                                              12
